 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11                                      SACRAMENTO DIVISION
12
     JESSICA ALCALA,                                 )    Case No: 2:19-cv-01579-DMC
13
                                                     )
14               Plaintiff,                          )    STIPULATION AND ORDER FOR THE
                                                     )    AWARD AND PAYMENT OF ATTORNEY
15   v.                                              )    FEES PURSUANT TO THE EQUAL
                                                     )    ACCESS TO JUSTICE ACT, 28 U.S.C. §
16   ANDREW SAUL,                                    )    2412(d)
17   Commissioner of Social Security,                )
                                                     )
18               Defendant.                          )
                                                     )
19

20          On April 5, 2021 this Court issued an order reversing the final decision of the
21   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), and remanding
22   for the immediate payment of benefits. 42 U.S.C. § 405(g) (sentence four); judgment was
23   entered.
24          In the interest of administrative and judicial economy, the parties have agreed to stipulate
25   that an award of FIVE THOUSAND SIX HUNDRED THIRTY-FOUR DOLLARS AND
26   TWENTY-FOUR CENTS ($5,634.24) in attorney fees under the Equal Access to Justice Act
27   (EAJA), 28 U.S.C. § 2412(d), is reasonable. This award is without prejudice to Plaintiff’s right
28

                                                      1
 1   to seek attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b),
 2   subject to the offset provisions of the EAJA. However, this award shall constitute a complete
 3   release from and bar to any claims Plaintiff may have relating to EAJA fees and costs. Further,
 4   such award shall not be used as precedent in any future cases, nor be construed as a concession
 5   by the Commissioner that the original administrative decision denying benefits to Plaintiff was
 6   not substantially justified.
 7           After the Court issues an order for EAJA fees to Plaintiff, the Government will consider
 8   the matter of Plaintiff’s assignment of EAJA fees to Harvey P. Sackett (“Counsel”). Pursuant to
 9   Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor an assignment will depend on whether
10   the fees are subject to any offset allowed under the United States Department of the Treasury’s
11   Offset Program. After the order for EAJA is entered, the Government will determine whether
12   they are subject to offset. Fees shall be made payable to Plaintiff, but if the Department of
13   Treasury determines Plaintiff does not owe a federal debt, then the Government shall cause the
14   payment of fees, expenses, and costs to be made payable directly to Counsel, pursuant to the
15   assignment executed by Plaintiff. Any payments made shall be delivered and made payable to
16   Counsel.
17           Accordingly, Defendant agrees to pay Plaintiff FIVE THOUSAND SIX HUNDRED
18   THIRTY-FOUR DOLLARS AND TWENTY-FOUR CENTS ($5,634.24) in attorney’s fees.
19           All parties whose signature lines appear in this document have consented to its filing.
20   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P. Sackett
21   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
22   provisions of the EAJA.
23

24   Dated: May 24, 2021                   SACKETT AND ASSOCIATES
25
                                           /s/ HARVEY P. SACKETT
26                                         HARVEY P. SACKETT
                                           Attorney for Plaintiff
27                                         JESSICA ALCALA

28
 1   Dated: May 24, 2021                          PHILLIP A. TALBERT
                                                  Acting United States Attorney
 2

 3                                         By:    /s/ ELLINOR RAVENEL CODER
                                                  ELLINOR R. CODER
 4                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
 5                                                [*as authorized by e-mail on 5/24/21]
 6

 7                                            ORDER
 8          According to the parties stipulation, defendant agrees to pay plaintiff $5,634.24 in
 9   attorney’s fees. The court approves the parties’ stipulation. Defendant shall determine whether
10   plaintiff’s EAJA attorney’s fees are subject to any offset permitted under the United States
11   Department of the Treasury’s Offset Program and, if the fees are not subject to an offset, shall
12   make payment of fees directly payable to plaintiff's counsel promptly.
13          This order resolves ECF No. 31.
14          IT IS SO ORDERED.
15
     DATED: May 27, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
